We think the conclusion of the trial court that the act of the commissioners' court in selecting the State Exchange Bank as the depository of the county funds was unauthorized, because the bid of said bank was not accompanied by a certified check as required by the statute, was correct. If it was, the judgment is not erroneous; for if the act of the commissioners' court was unauthorized it did not bind the county, and if it did not bind the county it did not bind the bank. 13 C.J. 331 et seq., and authorities there cited. In other words, if the selection of the bank as county depository by the commissioners' court was not binding on the county, the bank was never lawfully selected as the depository of the county's funds, and if it was never so selected it never became bound to give a bond as such depository, and therefore never became liable to the county on account of the check accompanying its bid.
Appellant insists, in support of its contention that the judgment is erroneous, that there is no substantial difference between a certified check and the check of a bank cashier on his own bank, and hence that the check which accompanied the bank's bid was a substantial compliance with the requirements of the statute. On that view it argues that the commissioners' court acted within its power, *Page 453 
and hence bound the county, when it selected the bank as depository. But we think there is a wide difference between the two kinds of checks. A check drawn by a bank on itself binds it alone, while a check it draws and has another bank to certify binds both it and the other bank. Article 6001 — 188, Vernon's Statutes 1922 Supp.; Times Square Automobile Co. v. Bank, 77 N.J. Law, 649, 73 A. 479, 134 Am.St.Rep. 811. Evidently the purpose of the lawmakers in requiring a bidder to accompany his bid with a certified check was to add the liability of another than the bidder as security for the payment of damages to the county for a failure of the bidder to give bond as provided in the statute. Evidently, also, the lawmakers did not intend to put it within the power of the commissioners' court to discriminate between bidders as that court might if it was discretionary with it to consider a bid not accompanied by a certified check as required by the statute.
In support of its contention appellant insists, further, that the bank was estopped from denying liability on the check. The argument is that the check was voluntarily deposited with the bank's bid and that the commissioners' court acted on the faith of it when they selected the bank as the county depository. The validity of the argument cannot, of course, be admitted, if the conclusion reached that the commissioners' court, for the reason stated, was without power to select the bank as depository, is correct.
The judgment is affirmed.